Fourth Court of Appeals
                                San Antonio, Texas
                                      August 27, 2014

                                   No. 04-14-00291-CV

                           IN THE INTEREST OF N.S., a Child,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 1997-PA-01542
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.            The
appellant’s brief is due on September 19, 2014. No further extensions will be granted.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court